Citation Nr: 9922179	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. J.A.J.

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1984.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which the RO denied 
reopening the previously denied claim for service connection 
for a generalized anxiety disorder, claimed as a nervous 
condition, with the submission of new and material evidence.


FINDINGS OF FACT

1.  By a rating decision dated in November 1984, the RO 
denied service connection for a generalized anxiety disorder, 
claimed as a nervous condition.

2.  Private medical evidence submitted since then reveals 
diagnoses of major depression, major depression with 
psychotic features, psychotic disorder not otherwise 
specified, and paranoid schizophrenia; this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection of a 
nervous disorder, claimed as a neuro-psychiatric disorder.


CONCLUSIONS OF LAW

1.  The RO's November 1984 rating decision denying service 
connection for a generalized anxiety disorder is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 3.104 (1998).

2.  The claim for entitlement to service connection for a 
nervous disorder, to include major depression, major 
depression with psychotic features, a psychotic disorder not 
otherwise specified, and paranoid schizophrenia-claimed as a 
neuro-psychiatric disorder-is reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In this case, the veteran filed a claim for service 
connection of a nervous condition in May 1984.  The RO denied 
this claim in November 1984.  The veteran did not appeal this 
decision.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The unappealed, 
November 1984, RO decision is the last prior final decision 
concerning the claim for service connection of a nervous 
condition.  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the November 1984 decision with 
regard to the veteran's claim for service connection for a 
nervous disorder includes private psychiatric 
evaluations/statements dated in December 1987, April 1988 and 
1989, May 1989, and September 1994, showing diagnoses of, 
inter alia, major depression, psychotic disorder not 
otherwise specified, paranoid schizophrenia, and major 
depression with psychotic features, respectively.  In 
addition, Dr. Jose A. Juarvez testified before a hearing 
officer at the regional office, on behalf of the veteran, in 
November 1995.  In his sworn testimony, he stated the veteran 
exhibited major depression with psychotic features which, he 
opined, started when he was in the military service.  These 
records were not considered in the previous denial and 
evidence psychiatric conditions not previously diagnosed.  
This evidence is both new and material.

It appears from the June 1993 rating decision and subsequent 
supplemental statements of the case that the RO denied 
reopening the previously denied claim even though the 
currently diagnosed psychiatric conditions -- including major 
depression, major depression with psychotic features, 
psychotic disorder not otherwise specified, and paranoid 
schizophrenia -- claimed by the veteran as a neuro-
psychiatric disorder, differ from the diagnosis of 
generalized anxiety disorder in the medical evidence at the 
time of the last previous, November 1984, denial of the 
veteran's claim for service connection for a "nervous 
condition".  

A new diagnosis forms the basis for a new claim for that 
diagnosed disability.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (concluding that claim based on diagnosis of 
new mental disorder, taken alone or in combination with prior 
diagnosis of related mental disorder, is new claim for 
purposes of jurisdictional requirement and therefore permits 
separate NOD as to that separate but related claim).  Thus, 
the medical evidence of record showing that the veteran has 
diagnoses of major depression, major depression with 
psychotic features, psychotic disorder not otherwise 
specified, and paranoid schizophrenia is significant enough 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board concludes that the additional 
evidence constitutes new and material evidence sufficient to 
reopen the claim for service connection for a nervous 
disorder, claimed as a neuro-psychiatric disorder.


ORDER

The claim for service connection for a nervous disorder, 
claimed as a neuro-psychiatric disorder, is reopened.


REMAND

As discussed above, the veteran seeks service connection for 
a nervous disorder, claimed as a neuro-psychiatric disorder.  
To this end, he has presented competent medical evidence of a 
current neuro-psychiatric disorder, diagnosed variously as 
major depression, major depression with psychotic features, 
psychotic disorder not otherwise specified, and paranoid 
schizophrenia.  It appears that he may be claiming that his 
psychiatric disorder is secondary to his service-connected 
residuals of fractures to his left and right ankles; the 
service-connected disability would, therefore, be the 
inservice injury that would form the basis of the claim.  The 
service medical records also contain a diagnosis of 
situational anxiety reaction in a December 1983 neurology 
consultation report.  Finally, the medical evidence of record 
includes medical opinions linking his neuro-psychiatric 
disorder etiologically to his active service and, 
specifically, to the inservice accident in which he fractured 
his ankles.  Specifically, Diego L. Coira, M.D., proffered a 
December 1987 statement in which he opined the veteran's 
depression had existed "since he suffered an accident while 
in the U.S. Army."  The only accident discussed in the 
statement is that in which the veteran's ankles were 
fractured.  In addition, Dr. Juarvez, testified in November 
1995 that it was "without a doubt" that the veteran's 
condition began while he was on active service.

The Board has reviewed the record and finds that additional 
development is required before appellate action may be 
completed.

First, although the RO has provided the laws and regulations 
concerning presumptive service connection, e.g., 38 C.F.R. 
§ 3.309, and some regulations concerning serivce connection, 
e.g., 38 C.F.R. § 3.303, the RO has not given the veteran 
notice of all pertinent laws and regulations pertaining to 
the issue of service connection.  In addition, the RO has not 
notified the veteran of the type and kind of evidence 
required to show that his currently exhibited neuro-
psychiatric disability is etiologically related to his active 
service.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Second, the veteran's service medical records appear to be 
incomplete.  A November 1983 Medical Evaluation Board (MEB) 
report indicates that the veteran was hospitalized more than 
once for treatment of fractures of both ankles, which he 
sustained in a landing exercise.  Moreover, the veteran 
testified in March 1995 that he continued to present for 
physical examination following his placement on the temporary 
disability retirement list (TDRL) upon his discharge in March 
1984.  Neither the clinical records of inservice 
hospitalizations-including any mental hygiene records-nor 
the records of his post-service examinations are in the 
current record before the Board.

Finally, the Board notes that the veteran testified in March 
1995 that he has received psychiatric treatment, and that Dr. 
Coira, in his report to the Social Security Administration 
(SSA) dated in April 1988, indicated that he treated the 
veteran monthly from August 1987 to the date of the 
examination.  The veteran testified that he continued to 
receive treatment from Dr. Coira until 1994, when he began to 
receive treatment with Robert Toro Soto, M.D., with whom, he 
testified, he continues to receive treatment monthly.

To ensure that the VA has met its met its duty to assist the 
veteran in developing the facts pertinent to this claim and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of any additional military, VA, or 
civilian health care providers who have 
treated him for his neuro-psychiatric 
disability during his active service, 
while he was on TDRL, and after his 
removal from said list.  The RO should 
procure authorization for the release of 
private medical records, if applicable.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records, 
specifically including all clinical 
medical records and/or mental hygiene 
records of treatment accorded the veteran 
for his psychiatric disability.  

3.  The RO should ensure that it has all 
existing and obtainable post-service 
treatment records of which it has 
knowledge.  In particular, the RO should 
obtain any records under the veteran's 
name or identification number for 
inpatient and outpatient treatment, 
specifically to include any and all 
mental hygiene records and/or psychiatric 
or mental health counseling records 
accorded him by Dr. Coiro in Hao Rey, 
Puerto Rico, and Dr. Soto in Bayamon, 
Puerto Rico.

4.  The RO should make a specific attempt 
to obtain any additional service medical 
records-specifically including any and 
all clinical medical records and mental 
hygiene records-in existence under the 
veteran's service number, including 
further MEB proceedings, if any.  In 
particular, the RO should make a specific 
attempt to obtain records of treatment-
including, specifically, any and all 
clinical medical records and mental 
hygiene records-accorded the veteran at 
the Gorgas Amy Community Hospital, USA 
MEDDAC Panama.

5.  If the service medical records, 
clinical medical record, or mental 
hygiene records are unavailable, the RO 
should consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.  

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim and determine 
whether service connection for a nervous 
disorder, claimed as a neuro-psychiatric 
disorder-to include major depression, 
major depression with psychotic features, 
psychotic disorder not otherwise 
specified, or paranoid schizophrenia-may 
now be granted.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case-to include the laws and regulations 
concerning service connection-and with a 
reasonable period of time within which to 
respond.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

